Fourth Court of Appeals
                               San Antonio, Texas
                                     March 20, 2019


No. 04-18-00764-CR, 04-18-00765-CR, 04-18-00774-CR, 04-18-00775-CR, 04-18-00777-CR,
 04-18-00778-CR, 04-18-00779-CR, 04-18-00780-CR, 04-18-00781-CR, 04-18-00782-CR,
 04-18-00783-CR, 04-18-00784-CR, 04-18-00785-CR, 04-18-00786-CR, 04-18-00787-CR,
 04-18-00788-CR, 04-18-00789-CR, 04-18-00790-CR, 04-18-00791-CR, 04-18-00792-CR,
                         04-18-00794-CR, & 04-18-00795-CR

                                  The STATE of Texas,
                                       Appellant

                                            v.

  Mark Anthony GONZALEZ, Agustin Perez, Jr., Gabriel Rene Perez, Jeremias Aguilar, Jr.,
  Martin M. Rios, Jr., Steven Negrete, Fernando Jefte Mata, Eloy Canales Romo, Francisco
  Antonio Rodriguez, Raymond Ryan Robinson, Winston Robert Modisette, Courtney Marie
                              Seilhammer, and Ahmed Mamuth
                                         Appellees

                      From the County Court, Kinney County, Texas
   Trial Court No. 10041CR, 10056CR, 10122CR, 10134CR, 9711CR, 9712CR, 9892CR,
    10123CR, 10054CR, 10138CR, 10187CR, 9964CR, 10185CR, 10047CR, 10074CR,
          10115CR, 10116CR, 10117CR, 10118CR, 10125CR, 10195CR, 10196CR
                      Honorable Spencer W. Brown, Judge Presiding


                                     ORDER
      The State’s Motion to Extend Time Two Days is GRANTED.


      It is so ORDERED on March 20, 2019.
                                                        PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court